1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     IVAN LEE MATTHEWS, II                                Case No. 3:18-cv-00561-MMD-CBC
10                                        Plaintiff,               ORDER
             v.
11
      ELY STATE PRISON, et al.,
12
                                      Defendants.
13

14

15
     I.     DISCUSSION
16
            According to the Nevada Department of Corrections inmate database, Plaintiff is
17
     no longer incarcerated at Ely State Prison, and Plaintiff has not filed an updated address
18
     notification with the Court informing the Court of his current address. The Court notes
19
     that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately
20
     file with the court written notification of any change of mailing address, email address,
21
     telephone number, or facsimile number. The notification must include proof of service on
22
     each opposing party or the party’s attorney. Failure to comply with this rule may result in
23
     the dismissal of the action, entry of default judgment, or other sanctions as deemed
24
     appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days
25
     from the date of entry of this order to file his updated address with this Court. If Plaintiff
26
     does not update the Court with his current address within thirty (30) days from the date
27
     of entry of this order, the Court will dismiss this action without prejudice.
28
                                                       1
1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6

7           DATED: October 10, 2019.

8
                                                  UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
